In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Golden, J.), dated June 7, 1995, which granted the motion of the defendant John Glenn for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
In response to the defendant John Glenn’s motion papers which made out a prima facie case for summary judgment, the plaintiffs failed to submit evidence indicating that Glenn created the allegedly hazardous condition, or had actual or constructive notice of it. Glenn’s motion was therefore properly granted (see, Gordon v American Museum of Natural History, 67 NY2d 836; Becker v Waldbaum, Inc., 221 AD2d 396; Batiancela v Staten Is. Mall, 189 AD2d 743; Pirillo v Longwood *566Assocs., 179 AD2d 744). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.